Citation Nr: 1513254	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954, August 1964 to June 1972, and September 1981 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction rests with the VA RO in Waco, Texas, from which the appeal was certified.  This matter was previously remanded by the Board in April 2012.


FINDINGS OF FACT

1.  The Veteran died in April 2009; the Certificate of Death lists subdural hematoma as the immediate cause of death; the Certificate of Death indicates that the subdural hematoma occurred when the Veteran lost his balance and fell backwards hitting his head on a wooden chair.

2.  At the time of the Veteran's death, service connection was in effect for herniated nucleus pulposus; hypertension; diabetes mellitus, type II; cataracts, post-surgery, associated with diabetes mellitus, type II; bilateral hearing loss; and a heart condition, associated with diabetes mellitus, type II.

3.  The evidence is at least in relative equipoise as to whether the Veteran's service-connected heart condition caused dizziness leading to the fall which caused a subdural hematoma, the immediate cause of the Veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  

The Appellant asserts that the Veteran's service-connected disabilities caused him to have a dizzy spell leading to the fall which caused a subdural hematoma.

The Veteran's Certificate of Death indicates that he died in April 2009.  The stated immediate cause of death was subdural hematoma.  The Certificate of Death indicates that the injury was caused when the Veteran lost his balance and fell backwards, hitting his head on a wooden chair.  At the time of his death, service connection was in effect for herniated nucleus pulposus; hypertension; diabetes mellitus, type II; cataracts, post-surgery, associated with diabetes mellitus, type II; bilateral hearing loss; and a heart condition, associated with diabetes mellitus, type II.

The evidence shows the Veteran presented to the emergency room in March 2009, two days after he fell.  Emergency department records indicate that the Veteran had a dizzy spell which caused him to fall and hit the back of his head.  Two days after the fall, he had a seizure-like episode where his mouth drew up and he stiffened.  The emergency physician conducted tests and diagnosed subdural hematoma.  The Veteran passed away several days later as a result of the subdural hematoma.

With respect to whether a disability incurred in or aggravated by active military service was the principal or contributory cause of death, there are three VA medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  A July 2011 VA opinion is inadequate for purposes of determining service connection for the cause of the Veteran's death, as it addressed whether the Veteran's service-connected disabilities directly caused a subdural hematoma, but did not comment on whether any of the Veteran's service-connected disabilities otherwise contributed to the Veteran's death, such as by causing the Veteran to fall.  See id.  An August 2012 VA examiner noted that the Veteran had been treated for an atrial flutter as part of his service-connected heart condition and that such a condition could cause dizziness.  However, the August 2012 VA examiner ultimately opined that the Veteran's death was less likely than not caused by or significantly contributed to by his service-connected disabilities because there was no report that the Veteran's fall had been caused by dizziness.  A February 2013 VA examiner similarly opined that it would be mere speculation to extrapolate that the Veteran's fall was due to an untimely dizzy spell.  The February 2013 VA examiner also based the opinion on the belief that the Veteran had stepped onto a chair to change a lightbulb when he fell, while the Appellant stated repeatedly and consistently that the Veteran fell from a standing position on the floor.  As both the August 2012 and February 2013 VA examiners based their opinions on the faulty premise that there was no evidence that the Veteran's fall was caused by a dizzy spell, the Board will afford the VA opinions little probative weight.  See id.  

The Veteran had a history of dizziness and his wife stated that he became dizzy and fell, hitting his head.  Based on the little probative weight to be afforded the VA opinions, and taking into account the evidence that the Veteran fell as a result of a dizzy spell and had dizziness as a complication of his service-connected conditions, the Board finds the evidence is at least in relative equipoise as to whether a service-connected disability was etiologically related to the Veteran's immediate cause of death.  Accordingly, resolving the benefit of the doubt in the Appellant's favor, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


